Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections of record under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection is made over German (US 2009/0301700 A1), newly cited.

Response to Amendment
	In view of applicant’s amendments to Claims 1-2, 7, 8, 9, 11 and 15 the rejections of record of these claims under 35 U.S.C. 112(b) are withdrawn. However, even in view of applicant’s amendments to Claim 3, the rejection of Claim 3 and its dependents (Claims 4-6 and 16-20) under 35 U.S.C. 112(b) is upheld below. Applicant’s amendment removing the recitation “that they pass through” in Claim 3 does not on its own cure the previously indicated antecedent basis issue. Also, even in view of applicant’s further amendments to Claim 20, the additional rejection of record of Claim 20 under 35 U.S.C. 112(b) is upheld below. Applicant’s amendment pluralizing the claimed side plates does not on its own cure the previously indicated antecedent basis issue.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, as amended, now indicates that the first, second and third connecting tubes are all disposed across the beam. There is insufficient antecedent basis for this limitation as figure 2 of the instant specification clearly shows that the first connecting tube (2141), the second connecting tube (2142) and the third connecting tube (2143) are not all disposed across the same beam. Rather, they are each individually disposed across multiple different beams. For the sake of compact prosecution, the examiner is interpreting Claim 3 based on the figures to mean that the first, second and third connecting tubes are disposed across any of the at least one beam defined in parent Claim 1.
 Additionally, Claim 20 recites that the liquid inlet tube is attached to “the inner side wall of the side plates.” There is insufficient antecedent basis for “the inner side wall” as Claims 1, 2, 3 and 5, on which Claim 20 depends, define multiple side plates without specifying any particular one inner side wall. For the sake of compact prosecution, the examiner is interpreting the claim as “an inner side wall of the side plates.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by German (US 2009/0301700 A1), newly cited.
Regarding Claim 1, German teaches a power battery case for supporting a power battery pack (see figure 9 showing the complete schematic showing electrochemical energy accumulator 19), comprising a tray (see examiner annotated figure 9 below) and a liquid cooling tube disposed on the tray (heat exchanger tube bundle 6, as specifically shown in figure 6 including heat exchanger tubes 7 and 8, disposed closest to the lower surface of the electrochemical energy accumulator 19 shown in examiner annotated figure 9 below; note [0088] indicating that the temperature-control medium flowing therein is a water glycol mixture, which is liquid), wherein the tray comprises a bottom plate and side plates disposed around the periphery of the bottom plate, the bottom plates and the side plates jointly forming a receiving cavity for receiving the power battery pack (the claimed bottom plate and side plates as indicated in examiner annotated figure 9 below), the bottom plate is provided with at least one beam, and the beam divides the bottom plate into at least two sub-bottom plates (see upward protrusions on the lower portion of electrochemical energy accumulator 19 as shown in the examiner annotated figure 9 below reading on the claimed beams and the downwardly depressed portions therebetween reading on the claimed sub-bottom plates), the liquid cooling tube is laid on at least one of the sub-bottom plates and the liquid cooling tube is disposed across the beam wherein portions of the cooling tube across the beam are higher than portions of the cooling tube laid on at least one of the sub-bottom plates (upward protrusions of the heat exchanger tube bundle 6 reading on the claimed “higher” portions across the upward protrusions of the lower portion of electrochemical energy accumulator 19 reading on the claimed beam and depressions of the heat exchanger tube bundle 6 reading on the correspondingly claimed “lower” portions laid on the depressions of the lower portion of electrochemical energy accumulator 19 reading on the claimed “sub-bottom plates”).

    PNG
    media_image1.png
    733
    1236
    media_image1.png
    Greyscale

Regarding Claim 2, German further teaches that the liquid cooling tube comprises a liquid inlet tube (one of connecting branches 18), a liquid outlet tube (another connecting branch 18, see [0085] indicating that forward-flow feed lines and return removal lines may be connected to any of the connecting branches 18 and see their structure in figure 8), a bonding tube (any of the downwardly depressed portions of the heat exchanger tubes 7, 8), and a connecting tube group (any of the upwardly protruding portions of the heat exchanger tubes 7, 8) for connecting the liquid inlet tube, the liquid outlet tube, and the bonding tube, the connecting tube group is disposed across the beam, and at least two of the sub-bottom plates are provided with the bonding tube (see examiner annotated figure 6 below indicating examples of all of these features on the heat exchanger module 11; the examiner notes that no boundaries between the claimed tube portions are recited, so the claimed bonding tube portions may correspond to any of the depressed downward portions of any of the heat exchanger tube bundles 6 and the claimed connecting tube group may correspond to any of the protruding upward portions of any of the heat exchanger tube bundles 6). 

    PNG
    media_image2.png
    753
    1153
    media_image2.png
    Greyscale

Regarding Claim 3, German further teaches that the connecting tube group comprises a first connecting tube for connecting the liquid inlet tube and the bonding tube, a second connecting tube for connecting two adjacent portions of the bonding tube, and a third connecting tube for connecting the liquid outlet tube and the bonding tube, and the first connecting tube, the second connecting tube, and the third connecting tube are all disposed across the beam, and the number of the second connecting tube is at least one (see examiner annotated figure 6 above indicating examples of each of the claimed connecting tubes; the examiner again notes that no boundaries between the claimed tube portions are recited, so any of the protruding upward portions of the heat exchanger tubes 7, 8 may read on the claimed connecting tubes). 
Regarding Claim 4, German further teaches that the first connecting tube, the second connecting tube and the third connecting tube are attached to an inner side wall of the side plates (see examiner annotated figure 9 above, noting that any of the upward protrusions of the outermost heat 
Regarding Claim 5, German further teaches that heights of the first connecting tube, the heights of the second connecting tube and the heights of the third connecting tube are respectively less than a height of the side plates (see figures 8 and 9 showing that the vertical height of a single heat exchanger tube bundle 6 is less than the height of the entire heat exchanger module 11 and the corresponding height of the claimed side plates indicated in examiner annotated figure 9).
Regarding Claim 7, German further teaches that the connecting tube group comprises two collecting tubes, one collecting tube is communicated with the liquid inlet tube, the other collecting tube is communicated with the liquid outlet tube, the two collecting tubes are disposed across the respective beam, and two ends of at least two bonding tubes are respectively communicated with the two collecting tubes (the claimed collecting tubes may correspond to any of the indicated upwardly protruding portions of the heat exchanger tubes 7, 8 in examiner annotated figure 6 above as connecting tubes since they all are communicated with the connecting branches 18 shown in figure 8 and flow described in [0095] and [0092]).
Regarding Claim 8, German further teaches a fourth connecting tube for connecting the two bonding tubes, the fourth connecting tube is disposed across the beam, and the number of the fourth connecting tube is at least one (again, any of the upwardly protruding portions of the heat exchanger tubes 7, 8 may read on the claimed connecting tubes and the downwardly depressed portions therebetween may read on the claimed bonding tubes).
Regarding Claim 9, German further teaches that the tray further includes two oppositely disposed side plates (see particularly side plates 2/4 and 4/4 as indicated on examiner annotated figure 9 above) and one collecting tube is attached to an inner wall surface of one side plate and the other 
Regarding Claims 10, 16 and 18, German further teaches that an arrangement path of the bonding tube (any of the downwardly depressed portions of the heat exchanger tubes 7, 8) is in a meandering manner (the examiner notes that the claimed meandering manner is met by the wave-like pattern shown in figure 6, for example).
Regarding Claims 11, 15, 17, 19 and 20, German further teaches that the liquid inlet tube and the liquid outlet tube (connecting branches 18, see flow described in [0095]) are attached to an inner side wall of the side plates (see figure 8 showing the connecting branches extending inward from either of the return collecting tubes 12 and the forward-flow distribution tubes 13 reading on the claimed side walls 1/4 and 4/4 as indicated on examiner annotated figure 9 above).
Regarding Claim 12, German further teaches that the bonding tube is a flat tube (see figure 5 showing that the heat exchanger tubes 7, 8 are in the shape of flat tubes formed by corresponding heat exchanger channels 2a and 3a shown in figure 4).
Regarding Claim 13, German further teaches that the beam and the bottom plate are integrally provided (see examiner annotated figure 9 showing that the upward projections corresponding to the claimed beams are integral with the downward depressions corresponding to the claimed sub-bottom plates, both as part of the claimed bottom plate of the tray).
Regarding Claim 14, German further teaches a power battery module, comprising the power battery based according to Claim 1 (see figure 9).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over German. German further teaches that the liquid inlet tube (one of connecting branches 18), a liquid outlet tube (another connecting branch 18), the bonding tube (any of the downwardly depressed portions of the heat exchanger tubes 7, 8), and the first, second and third connecting tubes (any of the upwardly protruding portions of the heat exchanger tubes 7, 8) are provided such that they connect securely and allow liquid to flow through the entire heat exchanger. However, making these components integral would be a simple engineering choice which would not result in a patentably distinct product (see MPEP 2144.04 V B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723